DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed for Japanese Application No. JP2017-151967, filed on 08/04/2017.

Notice to Applicant
Claims 1-5 are currently amended.
Claims 1-5 are pending.


Response to Amendment
Applicant’s amendments are acknowledged.

Response to Arguments
	Applicant’s arguments filed 11/06/2020 have been fully considered, and are persuasive in part.
	
	35 USC § 112 Rejections
	First, Applicant argues that “claims 1-3 are amended by the foregoing amendment to recite sufficient structure to perform each claimed function. Accordingly, withdrawal of the rejections is respectfully requested” [Arguments, page 7].
In response, Applicant’s arguments are considered and are persuasive. Examiner observes the amended claims no longer appear to be indefinite.
	
	35 USC § 101 Rejections
	First, Applicant argues that “because the subject matter of claim 1 is directed to a practical application such as an air-conditioning system, and aims at improving function and performance of a computer (operation support system), the applicant respectfully submits that the subject matter of claim 1 is not directed to an abstract idea and claim 1 is directed to patent eligible subject matter… Independent claims 4 and 5 also recite the features similar to claim 1. Thus, claims 4 and 5 are also patent eligible for the same reason as claim 1” [Arguments, pages 8-9].
	In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully maintains that the amended claims merely indicate a field of use or technological environment in which to apply a judicial exception, similar to the following example (see MPEP § 2106.05(h)):
	vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
	For example, the amended claims recite “generating a correlation logical formula…” and “rendering an area represented by the correlation logical formula…”. These elements employ generic computer functions to execute an abstract idea while limiting the use of the idea to one particular environment, and does not add significantly more, similar to how limiting the abstract idea in (Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978)) to petrochemical and oil-refining industries was insufficient. For more information on formulating a subject matter eligibility rejection, see MPEP § 2106.07(a). As such, Examiner remains unpersuaded.

35 USC § 103 Rejections
	First, Applicant argues that “Ellis and Orii, do not teach or suggest that the processes for generating the correlation logical formula are performed offline and the processes for rendering are performed online. That is, Ellis and Orii fail to teach the features of “b) generating a correlation logical formula representing a relation among the plurality of variables and the external variable, based on the demand-supply system model, the facility-capacity information, and the analysis condition information received in step a); c) after step b), acquiring, from a measurement apparatus measuring the demand-supply system, performance data including actual values of the plurality of variables and an actual value of the external variable during an operation of the demand-supply system; d) rendering an area represented by the correlation logical formula in a case in which the external variable is equal to the actual value of the external variable included in the performance data, and to render a point represented by the performance data of the plurality of variables, based on the performance data acquired in step c) and the correlation logical formula generated in step b); and e) repeating step c) and step d)” recited in claim 1” [Arguments, page 10].
	In response, Applicant’s arguments are considered but are not persuasive. Examiner first observes that the amended claims do not appear to include any specific offline or online elements. Further, regarding the amended elements including the cold energy, Examiner directs the Applicant to (Ellis, ¶ 408, Cogenerator A generating facility) that produces electricity and another form of useful thermal energy (such as heat or steam) used for industrial, commercial, heating, or cooling purposes), wherein Ellis discloses thermal energy used for cooling purposed. 
Further still, regarding the repeating of steps, Examiner directs the Applicant to (Orii, ¶ 15, …a numerical simulation is repeatedly performed on the values of various parameters using a simulation tool on the model), wherein Orii discloses repeated calculation with regards to the correlation logical formula elements as disclose below and in the previous Office Action. Regarding the remainder of the claim presented in the above argument, Examiner respectfully maintains that the combination of Ellis and Orii discloses these elements as detailed in the rejection below. As such, Examiner remains unpersuaded.

	Second, Applicant argues that “Claims 2 and 3 ultimately depend from claim 1, and so at least similarly distinguish over the combination of Ellis and Orii. Claims 4 and 5 recite features that parallel the features of amended claim 1. Thus, claims 4 and 5 similarly distinguish over the combination of Ellis and Orii” [Arguments, pages 10-11].
	In response, Applicant’s arguments are considered but are not persuasive for the same reasons as stated above. As such, Examiner remains unpersuaded.


Claim Rejections - 35 USC § 101
9. 	Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Examiner formulates an abstract idea as follows: 

Step 1: Claims 1-5 are directed to statutory categories, namely a machine (the “system” of Claims 1-3); a process (the “method” of Claim 4); and an article of manufacture (the “non-transitory recording medium” of Claim 5). 

Step 2A, Prong 1: Claims 1, 4 and 5 in part, recite the following abstract ideas: 
“supporting an operation of a demand-supply system…” [claims 1 and 5], 
“support an operation of a demand-supply system…” [claim 4].
Dependent claims 2 and 3 recite limitations that further narrow the definitions and concepts of the same abstract ideas identified in the independent claims, and as such, claims 2 and 3 are directed to the same concepts identified as the abstract idea. Specifically, the claims, in part, recite: 
…generating a formula set including a 15plurality of formulas that represent a target variable and a constraint condition of the demand-supply system … generating the correlation logical formula representing the relation among the plurality of variables and the external variable, based on the 25generated first-order predicate logic formula by using a quantifier elimination method [claim 2], 
… generating a rendering formula by assigning, to the correlation logical formula, the actual value of the external variable included in the performance data… [claim 3].

These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(1) Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for fundamental economic principles or practices, including hedging, insurance and mitigating risk (specifically, supporting an operation of a demand-supply system is considered to be mitigating the risk of supply-demand inequities). As such, claims 1-5 are directed to concepts identified as abstract ideas. 
(2) Mathematical concepts. The aforementioned limitations describe mathematical formulas or equations (specifically, the relational logical formula related to the demand-supply system is considered to represent mathematical formulas or equations). As such, claims 1-5 are directed to concepts identified as abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1, 4 and 5 only recite the following additional elements – 
An operation support system… including an energy supplying facility configured to supply cold energy as a resource, and an energy demander facility configured to consume the cold energy supplied from the energy supplying facility, the operation support apparatus comprising a processor, and a memory storing a computer program that causes the processor to perform processes … [claim 1],
An operation support method performed by a computer… including an energy supplying facility configured to supply cold energy as a resource, and an energy demander facility configured to 10consume the cold energy supplied from the energy supplying facility… [claim 4],
A non-transitory recording medium storing a computer program to cause a computer to perform a method… including a an energy supplying facility configured to supply cold energy as a resource, and an energy demander facility configured to consume the cold energy supplied from the energy supplying facility… [claim 5].
The computer resource supplying facility, resource demanding facility, operation support apparatus, and information processing apparatus in these steps are recited at a high-level of generality (see MPEP § 2106.05(a) that is insufficient to demonstrate the type of particularity required, like the following example: 
(iv): Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016).
Furthermore, the computer implemented element is considered to amount to merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h)) like the following example: 
vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). 
The remaining dependent claims 2 and 3 do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application.

Step 2B: Claims 1, 4 and 5 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
Independent claims 1, 4 and 5 recite limitations including, in part:  
An operation support system… including an energy supplying facility configured to supply cold energy as a resource, and an energy demander facility configured to consume the cold energy supplied from the energy supplying facility… [claim 1],
An operation support method performed by a computer… including an energy supplying facility configured to supply cold energy as a resource, and an energy demander facility configured to 10consume the cold energy supplied from the energy supplying facility… [claim 4],
A non-transitory recording medium storing a computer program to cause a computer to perform a method… including a an energy supplying facility configured to supply cold energy as a resource, and an energy demander facility configured to consume the cold energy supplied from the energy supplying facility… [claim 5].
These elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(h). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. 
The remaining dependent claims 2 and 3 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h)). As such, claims 1-5 are directed towards a judicial exception without significantly more.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis, U.S. Publication No. 2003/0009401 [hereinafter Ellis] in view of Orii et al., U.S. Publication No. 2005/0159935 [hereinafter Orii].

Regarding claim 1, Ellis discloses an operation support system for supporting an operation of a demand-supply system, the demand-supply system including an energy supplying facility configured to supply cold energy as a resource, and an energy demander facility configured to consume the cold energy supplied from the energy supplying facility, the operation support apparatus comprising a processor, and a memory storing a computer program that causes the processor to perform processes including: a) receiving an input of receive an input of a demand-supply system model of the demand-supply system, facility-capacity information representing power consumption characteristics for a thermal load of the energy supplying facility, and analysis condition information defining a plurality of 15variables to be analyzed with respect to the demand- supply system model and the facility-capacity information and defining an external variable, the plurality of variables representing the power consumption and the thermal load, the external variable representing a temperature (Ellis, ¶ 408, Cogenerator A generating facility (discloses energy supplying facility) that produces electricity and another form of useful thermal energy (such as heat or steam) (discloses thermal load) used for industrial, commercial, heating, or cooling purposes (discloses cold energy)), (Id., ¶ 23, The invention provides a method, system, and computer program device for managing utility information (discloses operation support apparatus) responsive to at least one of usage and estimated usage of utility resources), (Id., ¶ 467, Transmission Lines Wires that carry high voltage electricity over long distances from a generating station to places where electricity is needed (discloses resource demander facility); transmission lines are held high above the ground on transmission towers), (Id., ¶ 139, The present invention provides the following benefits: analyze energy power and load with electronic metering devices (discloses power consumption characteristics); manage energy usage patterns with effective visualization and historical trending tools; reduce future energy purchase costs by tracking usage over time; identify largest facility energy consumers (discloses resource demander facility) by normalizing demand and usage data by a key variable), (Id., ¶ 373, the processing could be controlled by a software program on one or more computer system or processors, or could even be partially or wholly implemented in hardware, or could be partly embedded within various devices used for billing), (Id., ¶ 380, The Vantera-type node is, for example, a PC and has, for example, a megabyte of flash memory. One of the applications that is on the Vantera-type node, is a web-serving device. So, the Vantera node, itself, can be accessed directly through, for example, a modem or indirectly through the Internet 1101), (Id., ¶ 411, Combined Cycle An electric generating technology in which electricity is produced from otherwise lost waste heat exiting from one or more gas (combustion) turbines; the exiting heat is routed to a conventional boiler or to a heat recovery steam generator for use by a steam turbine in the production of electricity), (Id., ¶ 351, The system optionally includes an analytical package component 813. The analytical package component was previously described in connection with FIGS. 6A-C and FIGS. 7A-B. The analytical package component provides the ability for a user to adjust variables (discloses variables), thereby providing "what-if" scenarios (discloses analysis condition information)), (Id., ¶ 449, some NUG facilities are built by users primarily for their own energy needs; other NUG plants are built specifically to sell power to utilities under long-term contracts: in the last five years, nonutility generators have constructed over 50 percent of new generation capacity (discloses facility capacity)), (Id., ¶ 114, Measure distribution panel capacity (discloses route capacity)), (Id., ¶ 350, Accordingly, the market price component 811 obtains and integrates the information for those utilities that are utilizing market pricing, and incorporates that information into the cost estimation calculation 801 (discloses demand-supply model)), (Id., claim 3, wherein the unit information comprises kW, kWh, service voltage, kVAR, kVARh, state tax, city tax, timing, phase, excess tform, temperature, (discloses external variable representing a temperature) gas, water, firm service, air-conditioning cycling, air-conditioning tons, standby kW, limiter tariff, added facilities, and controllable power); [Orri discloses b) generating a correlation logical formula representing a relation among…].
Ellis further discloses … the plurality of variables and the external variable based on the demand-supply system model, the facility-capacity information, and the 25analysis condition information received in step a) (Ellis, ¶ 351, the system optionally includes an analytical package component 813. The analytical package component was previously described in connection with FIGS. 6A-C and FIGS. 7A-B. The analytical package component provides the ability for a user to adjust variables, thereby providing "what-if" scenarios (discloses analysis condition information)), (Id., ¶ 3, the present invention is directed to computer-related and/or assisted systems, methods and computer readable mediums for presenting utility billing or cost estimates. More specifically, it relates to such methods and systems for presenting the actual or forecast billing information and/or cost estimates according to a number of variables, such as utilities' rules, various billing cycles, cost estimation, cost forecast, load forecast, applicable regulatory rules (discloses external variable representing an external condition) and/or benchmarking), (Id., ¶ 449, some NUG facilities are built by users primarily for their own energy needs; other NUG plants are built specifically to sell power to utilities under long-term contracts: in the last five years, nonutility generators have constructed over 50 percent of new generation capacity (discloses facility capacity)), (Id., ¶ 114, Measure distribution panel capacity), (Id., ¶ 350, Accordingly, the market price component 811 obtains and integrates (discloses input unit) the information for those utilities that are utilizing market pricing, and incorporates that information into the cost estimation calculation 801 (discloses demand-supply model)); after step b) acquiring, from a measurement apparatus measuring the demand-supply system, performance data including actual values of the 30plurality of variables and an actual value of the external variable during an operation of the demand- supply system (Ellis, ¶ 312, The data acquisition server 413 uses the communication lines 415 to send commands, transmit requests and receive information to/from utility billing meters, such as the illustrated interval meters with modems 417), (Id., ¶ 5, utility service provider (or its agent) has installed a system or has provided some means for collecting meter information measured by the meter on the characteristics and usage of the utility at a particular location), (Id., ¶ 135, The present invention delivers this critical information via Internet- or network-based tools to make strategic, informed decisions that will increase system reliability and efficiency. The present invention provides the following features: automated retrieval of energy consumption data, archived in a data warehouse and posted to secure web pages; clear and understandable load data in various tabular and graphical formats (discloses visualization); tools to analyze and compare energy load across time and facilities (discloses performance data/values); accurate cost estimation based on existing tariffs), (Id., ¶ 3, the present invention is directed to computer-related and/or assisted systems, methods and computer readable mediums for presenting utility billing or cost estimates. More specifically, it relates to such methods and systems for presenting the actual or forecast billing information and/or cost estimates according to a number of variables, such as utilities' rules, various billing cycles, cost estimation, cost forecast, load forecast, applicable regulatory rules (discloses external variable) and/or benchmarking (discloses external variable values)); [Orri discloses d) rendering an area represented by the correlation logical formula in] …a case in which the external variable is… [Orri discloses …equal to the actual value] of the external variable included in the performance data, and to render a point represented by 5the performance data of the plurality of variables, based on the performance data acquired in step c) and… [Orri discloses …the correlation logical formula generated in step b)] (Ellis, ¶ 325, The database and report generators 507 include some means for generating user interfaces, inputting information specified by a user, making appropriate calculations and presenting utility billing reports), (Id., ¶ 3, the present invention is directed to computer-related and/or assisted systems, methods and computer readable mediums for presenting utility billing or cost estimates. More specifically, it relates to such methods and systems for presenting the actual or forecast billing information and/or cost estimates according to a number of variables, such as utilities' rules, various billing cycles, cost estimation, cost forecast, load forecast, applicable regulatory rules (discloses external variable) and/or benchmarking (discloses external variable values)), (Id., ¶ 135, The present invention delivers this critical information via Internet- or network-based tools to make strategic, informed decisions that will increase system reliability and efficiency. The present invention provides the following features: automated retrieval of energy consumption data, archived in a data warehouse and posted to secure web pages; clear and understandable load data in various tabular and graphical formats (discloses visualization); tools to analyze and compare energy load across time and facilities (discloses performance data/values); accurate cost estimation based on existing tariffs), (Id., ¶ 312, The data acquisition server 413 uses the communication lines 415 to send commands, transmit requests and receive information to/from utility billing meters, such as the illustrated interval meters with modems 417), (Id., ¶ 351, The system optionally includes an analytical package component 813. The analytical package component was previously described in connection with FIGS. 6A-C and FIGS. 7A-B. The analytical package component provides the ability for a user to adjust variables (discloses variables), thereby providing "what-if" scenarios); [Orii discloses …and e) repeating step c) and step d)].
While suggested, Ellis does not explicitly disclose b) generating a correlation logical formula representing a relation among…; d) rendering an area represented by the correlation logical formula in…equal to the actual value… the correlation logical formula generated in step b); …and e) repeating step c) and step d).
However, Orii discloses b) generating a correlation logical formula representing a relation among… (Orii, ¶ 21, The program is used to direct a computer to perform: a step of receiving input of variable data based on a result of a simulation or an experiment performed based on a model of a system to be analyzed; a step of generating a constraint expression relating to a parameter of a model based on the received data and the model of the system), (Id., ¶ 44, The possible range of a feasible parameter can be displayed on the display in step 4 shown in FIG. 2, and a sample solution based on the application result of the quantifier elimination algorithm, a condition expression among variables of a model, or a relational expression between parameters (discloses relationship formula between variables) can be output as new findings about a system in step 5); d) rendering an area represented by the correlation logical formula in …equal to the actual value… the correlation logical formula generated in step b) (Id., ¶ 37, FIG. 15 shows a feasible area of a parameter according to the fourth embodiment), (Id., figure 15, figure discloses point where values of variables are equal), (Id., ¶ 21, The program (discloses logical formula generating unit) is used to direct a computer to perform: a step of receiving input of variable data based on a result of a simulation or an experiment performed based on a model of a system to be analyzed; a step of generating a constraint expression relating to a parameter of a model based on the received data and the model of the system), (Id., ¶ 44, The possible range of a feasible parameter can be displayed on the display in step 4 shown in FIG. 2, and a sample solution based on the application result of the quantifier elimination algorithm, a condition expression among variables of a model, or a relational expression between parameters (discloses relationship formula between variables) can be output as new findings about a system in step 5); 

    PNG
    media_image1.png
    498
    451
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    29
    132
    media_image2.png
    Greyscale

 …and e) repeating step c) and step d) (Id., ¶ 15, …a numerical simulation is repeatedly performed on the values of various parameters using a simulation tool on the model).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the demand-supply modeling of Ellis to include the relational logical formula elements of Orii in the analogous art of modeling and parameter determination.
	The motivation for doing so would have been to provide an improved “contribution to the enhancement of the precision in simulation” [Orii, ¶ 62; Ellis, ¶¶ 19, 350]. 

Regarding claim 2, the combination of Ellis and Orii discloses the operation support system according to claim 1.
[Orii discloses wherein the generating of the correlation logical formula includes generating a formula set including a 15plurality of formulas that represent a target variable and a constraint condition of…]
Ellis further discloses …the demand-supply system, based on the demand-supply system model, the facility- capacity information, and the analysis condition information… [Orii discloses …20 generating a first-order predicate logic formula based on the generated formula set, and generating the correlation logical formula representing the relation among the plurality of variables and the external variable, based on the 25generated first-order predicate logic formula by using a quantifier elimination method] (Ellis, ¶ 350, Accordingly, the market price component 811 obtains and integrates the information for those utilities that are utilizing market pricing, and incorporates that information into the cost estimation calculation 801 (discloses demand-supply model)), (Id., ¶ 351, The system optionally includes an analytical package component 813. The analytical package component was previously described in connection with FIGS. 6A-C and FIGS. 7A-B. The analytical package component provides the ability for a user to adjust variables, thereby providing "what-if" scenarios (discloses analysis condition information)), (Id., ¶ 449, some NUG facilities are built by users primarily for their own energy needs; other NUG plants are built specifically to sell power to utilities under long-term contracts: in the last five years, nonutility generators have constructed over 50 percent of new generation capacity (discloses facility capacity)).
	While suggested, Ellis does not explicitly disclose wherein the generating of the correlation logical formula includes generating a formula set including a 15plurality of formulas that represent a target variable and a constraint condition of…to generate a first-order predicate logic formula based on the generated formula set, and to generate the correlation logical formula representing the relation among the plurality of variables and the external variable, based on the 25generated first-order predicate logic formula by using a quantifier elimination method. 
	However, Orii discloses wherein the generating of the correlation logical formula includes generating a formula set including a 15plurality of formulas that represent a target variable and a constraint condition of…to generate a first-order predicate logic formula based on the generated formula set, and to generate the correlation logical formula representing the relation among the plurality of variables and the external variable, based on the 25generated first-order predicate logic formula by using a quantifier elimination method (Orii, ¶ 21, The program is used to direct a computer to perform: a step of receiving input of variable data based on a result of a simulation or an experiment performed based on a model of a system to be analyzed; a step of generating a constraint expression (discloses constraint conditions) relating to a parameter of a model based on the received data and the model of the system), (Id., ¶ 92, In these results, the above-mentioned eight inequalities include the two parameters vm6 and km6, and indicate the quadratic inequality about km6. The quadratic of the left sides of these inequalities is factorized to obtain a product of two linear equations (discloses formula set)), (Id., ¶ 59, The quantifier elimination method (discloses quantifier elimination method), that is, the QE algorithm, can be applied to the method for solving not only a constraint solving problem, but also an optimization problem (discloses optimization problem), that is, a constraint solving problem with an object function for optimization of an object function under a constraint condition)), (Id., ¶ 56, When there is no quantifier for some variables, an expression without a quantifier equivalent to a first order predicate logic expression (discloses first order predicate logic formula) given by the QE algorithm is obtained. The obtained expression describes the possible range of remaining variables without quantifiers), (Id., ¶ 44, The possible range of a feasible parameter can be displayed on the display in step 4 shown in FIG. 2, and a sample solution based on the application result of the quantifier elimination algorithm, a condition expression among variables of a model, or a relational expression (discloses relational logical formula) between parameters can be output as new findings about a system in step 5).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the demand-supply modeling of Ellis to include the relational logical formula elements of Orii in the analogous art of modeling and parameter determination for the same reasons as stated for claim 1.

Regarding claim 3, the combination of Ellis and Orii discloses the operation support system according to claim 1.
Ellis further discloses wherein the rendering includes… [Orii discloses …30generating a rendering formula by assigning, to the correlation logical formula…], the actual value of the external variable included in the performance data,… [Orii discloses …and rendering the area by rendering an extent in which the rendering formula is true, in a coordinate system in which each coordinate axis corresponds to one of the plurality of variables] (Ellis, ¶ 325, The database and report generators 507 (include some means for generating user interfaces, inputting information specified by a user, making appropriate calculations and presenting utility billing reports), (Id., ¶ 3, the present invention is directed to computer-related and/or assisted systems, methods and computer readable mediums for presenting utility billing or cost estimates. More specifically, it relates to such methods and systems for presenting the actual or forecast billing information and/or cost estimates according to a number of variables, such as utilities' rules, various billing cycles, cost estimation, cost forecast, load forecast, applicable regulatory rules (discloses external variable) and/or benchmarking (discloses external variable values)), (Id., ¶ 135, The present invention delivers this critical information via Internet- or network-based tools to make strategic, informed decisions that will increase system reliability and efficiency. The present invention provides the following features: automated retrieval of energy consumption data, archived in a data warehouse and posted to secure web pages; clear and understandable load data in various tabular and graphical formats (discloses visualization); tools to analyze and compare energy load across time and facilities (discloses performance data/values); accurate cost estimation based on existing tariffs).
While suggested, Ellis does not explicitly disclose …generate a rendering formula by assigning, to the correlation logical formula… and to render the area by rendering an extent in which the rendering formula is true, in a coordinate system in which each coordinate axis corresponds to one of the plurality of variables.
However, Orii discloses … generating a rendering formula by assigning, to the correlation logical formula… and rendering the area by rendering an extent in which the rendering formula is true, in a coordinate system in which each coordinate axis corresponds to one of the plurality of variables (Orii, Figure 4a, Figure discloses an output formula which includes a feasibility for when the constraints are solved (i.e. true)), (Id., Figure 14, Figure discloses a coordinate system corresponding to variables).

    PNG
    media_image3.png
    464
    663
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    41
    180
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    621
    575
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    29
    152
    media_image6.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the demand-supply modeling of Ellis to include the relational logical formula elements of Orii in the analogous art of modeling and parameter determination for the same reasons as stated for claim 1.

Regarding claim 4, Ellis discloses an operation support method performed by a computer configured to support an operation of a demand- supply system, the demand-supply system including an energy supplying facility configured to supply cold energy as a resource, and an energy demander facility configured to consume the cold energy supplied from the energy supplying facility, the method comprising: a) receiving an input of receive an input of a demand-supply system model of the demand-supply system, facility-capacity information representing power consumption characteristics for a thermal load of the energy supplying facility, and analysis condition information defining a plurality of 15variables to be analyzed with respect to the demand- supply system model and the facility-capacity information and defining an external variable, the plurality of variables representing the power consumption and the thermal load, the external variable representing a temperature (Ellis, ¶ 408, Cogenerator A generating facility (discloses energy supplying facility) that produces electricity and another form of useful thermal energy (such as heat or steam) (discloses thermal load) used for industrial, commercial, heating, or cooling purposes (discloses cold energy)), (Id., ¶ 23, The invention provides a method, system, and computer program device for managing utility information (discloses operation support apparatus) responsive to at least one of usage and estimated usage of utility resources), (Id., ¶ 467, Transmission Lines Wires that carry high voltage electricity over long distances from a generating station to places where electricity is needed (discloses resource demander facility); transmission lines are held high above the ground on transmission towers), (Id., ¶ 139, The present invention provides the following benefits: analyze energy power and load with electronic metering devices (discloses power consumption characteristics); manage energy usage patterns with effective visualization and historical trending tools; reduce future energy purchase costs by tracking usage over time; identify largest facility energy consumers (discloses resource demander facility) by normalizing demand and usage data by a key variable), (Id., ¶ 373, the processing could be controlled by a software program on one or more computer system or processors, or could even be partially or wholly implemented in hardware, or could be partly embedded within various devices used for billing), (Id., ¶ 380, The Vantera-type node is, for example, a PC and has, for example, a megabyte of flash memory. One of the applications that is on the Vantera-type node, is a web-serving device. So, the Vantera node, itself, can be accessed directly through, for example, a modem or indirectly through the Internet 1101), (Id., ¶ 411, Combined Cycle An electric generating technology in which electricity is produced from otherwise lost waste heat exiting from one or more gas (combustion) turbines; the exiting heat is routed to a conventional boiler or to a heat recovery steam generator for use by a steam turbine in the production of electricity), (Id., ¶ 351, The system optionally includes an analytical package component 813. The analytical package component was previously described in connection with FIGS. 6A-C and FIGS. 7A-B. The analytical package component provides the ability for a user to adjust variables (discloses variables), thereby providing "what-if" scenarios (discloses analysis condition information)), (Id., ¶ 449, some NUG facilities are built by users primarily for their own energy needs; other NUG plants are built specifically to sell power to utilities under long-term contracts: in the last five years, nonutility generators have constructed over 50 percent of new generation capacity (discloses facility capacity)), (Id., ¶ 114, Measure distribution panel capacity (discloses route capacity)), (Id., ¶ 350, Accordingly, the market price component 811 obtains and integrates the information for those utilities that are utilizing market pricing, and incorporates that information into the cost estimation calculation 801 (discloses demand-supply model)), (Id., claim 3, wherein the unit information comprises kW, kWh, service voltage, kVAR, kVARh, state tax, city tax, timing, phase, excess tform, temperature, (discloses external variable representing a temperature) gas, water, firm service, air-conditioning cycling, air-conditioning tons, standby kW, limiter tariff, added facilities, and controllable power); [Orri discloses b) generating a correlation logical formula representing a relation among…].
Ellis further discloses … the plurality of variables and the external variable based on the demand-supply system model, the facility-capacity information, and the 25analysis condition information received in step a) (Ellis, ¶ 351, the system optionally includes an analytical package component 813. The analytical package component was previously described in connection with FIGS. 6A-C and FIGS. 7A-B. The analytical package component provides the ability for a user to adjust variables, thereby providing "what-if" scenarios (discloses analysis condition information)), (Id., ¶ 3, the present invention is directed to computer-related and/or assisted systems, methods and computer readable mediums for presenting utility billing or cost estimates. More specifically, it relates to such methods and systems for presenting the actual or forecast billing information and/or cost estimates according to a number of variables, such as utilities' rules, various billing cycles, cost estimation, cost forecast, load forecast, applicable regulatory rules (discloses external variable representing an external condition) and/or benchmarking), (Id., ¶ 449, some NUG facilities are built by users primarily for their own energy needs; other NUG plants are built specifically to sell power to utilities under long-term contracts: in the last five years, nonutility generators have constructed over 50 percent of new generation capacity (discloses facility capacity)), (Id., ¶ 114, Measure distribution panel capacity), (Id., ¶ 350, Accordingly, the market price component 811 obtains and integrates (discloses input unit) the information for those utilities that are utilizing market pricing, and incorporates that information into the cost estimation calculation 801 (discloses demand-supply model)); after step b) acquiring, from a measurement apparatus measuring the demand-supply system, performance data including actual values of the 30plurality of variables and an actual value of the external variable during an operation of the demand- supply system (Ellis, ¶ 312, The data acquisition server 413 uses the communication lines 415 to send commands, transmit requests and receive information to/from utility billing meters, such as the illustrated interval meters with modems 417), (Id., ¶ 5, utility service provider (or its agent) has installed a system or has provided some means for collecting meter information measured by the meter on the characteristics and usage of the utility at a particular location), (Id., ¶ 135, The present invention delivers this critical information via Internet- or network-based tools to make strategic, informed decisions that will increase system reliability and efficiency. The present invention provides the following features: automated retrieval of energy consumption data, archived in a data warehouse and posted to secure web pages; clear and understandable load data in various tabular and graphical formats (discloses visualization); tools to analyze and compare energy load across time and facilities (discloses performance data/values); accurate cost estimation based on existing tariffs), (Id., ¶ 3, the present invention is directed to computer-related and/or assisted systems, methods and computer readable mediums for presenting utility billing or cost estimates. More specifically, it relates to such methods and systems for presenting the actual or forecast billing information and/or cost estimates according to a number of variables, such as utilities' rules, various billing cycles, cost estimation, cost forecast, load forecast, applicable regulatory rules (discloses external variable) and/or benchmarking (discloses external variable values)); [Orri discloses d) rendering an area represented by the correlation logical formula in] …a case in which the external variable is… [Orri discloses …equal to the actual value] of the external variable included in the performance data, and to render a point represented by 5the performance data of the plurality of variables, based on the performance data acquired in step c) and… [Orri discloses …the correlation logical formula generated in step b)] (Ellis, ¶ 325, The database and report generators 507 include some means for generating user interfaces, inputting information specified by a user, making appropriate calculations and presenting utility billing reports), (Id., ¶ 3, the present invention is directed to computer-related and/or assisted systems, methods and computer readable mediums for presenting utility billing or cost estimates. More specifically, it relates to such methods and systems for presenting the actual or forecast billing information and/or cost estimates according to a number of variables, such as utilities' rules, various billing cycles, cost estimation, cost forecast, load forecast, applicable regulatory rules (discloses external variable) and/or benchmarking (discloses external variable values)), (Id., ¶ 135, The present invention delivers this critical information via Internet- or network-based tools to make strategic, informed decisions that will increase system reliability and efficiency. The present invention provides the following features: automated retrieval of energy consumption data, archived in a data warehouse and posted to secure web pages; clear and understandable load data in various tabular and graphical formats (discloses visualization); tools to analyze and compare energy load across time and facilities (discloses performance data/values); accurate cost estimation based on existing tariffs), (Id., ¶ 312, The data acquisition server 413 uses the communication lines 415 to send commands, transmit requests and receive information to/from utility billing meters, such as the illustrated interval meters with modems 417), (Id., ¶ 351, The system optionally includes an analytical package component 813. The analytical package component was previously described in connection with FIGS. 6A-C and FIGS. 7A-B. The analytical package component provides the ability for a user to adjust variables (discloses variables), thereby providing "what-if" scenarios); [Orii discloses …and e) repeating step c) and step d)].
While suggested, Ellis does not explicitly disclose b) generating a correlation logical formula representing a relation among…; d) rendering an area represented by the correlation logical formula in…equal to the actual value… the correlation logical formula generated in step b); …and e) repeating step c) and step d).
However, Orii discloses b) generating a correlation logical formula representing a relation among… (Orii, ¶ 21, The program is used to direct a computer to perform: a step of receiving input of variable data based on a result of a simulation or an experiment performed based on a model of a system to be analyzed; a step of generating a constraint expression relating to a parameter of a model based on the received data and the model of the system), (Id., ¶ 44, The possible range of a feasible parameter can be displayed on the display in step 4 shown in FIG. 2, and a sample solution based on the application result of the quantifier elimination algorithm, a condition expression among variables of a model, or a relational expression between parameters (discloses relationship formula between variables) can be output as new findings about a system in step 5); d) rendering an area represented by the correlation logical formula in …equal to the actual value… the correlation logical formula generated in step b) (Id., ¶ 37, FIG. 15 shows a feasible area of a parameter according to the fourth embodiment), (Id., figure 15, figure discloses point where values of variables are equal), (Id., ¶ 21, The program (discloses logical formula generating unit) is used to direct a computer to perform: a step of receiving input of variable data based on a result of a simulation or an experiment performed based on a model of a system to be analyzed; a step of generating a constraint expression relating to a parameter of a model based on the received data and the model of the system), (Id., ¶ 44, The possible range of a feasible parameter can be displayed on the display in step 4 shown in FIG. 2, and a sample solution based on the application result of the quantifier elimination algorithm, a condition expression among variables of a model, or a relational expression between parameters (discloses relationship formula between variables) can be output as new findings about a system in step 5);  …and e) repeating step c) and step d) (Id., ¶ 15, …a numerical simulation is repeatedly performed on the values of various parameters using a simulation tool on the model).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the demand-supply modeling of Ellis to include the relational logical formula elements of Orii in the analogous art of modeling and parameter determination for the same reasons as stated for claim 1.

Regarding claim 5, Ellis discloses a non-transitory recording medium storing a computer program to cause a computer to perform a method for supporting an operation of a demand-supply system, the demand-supply system including an energy supplying facility configured to supply cold energy as a resource, and an energy demander facility configured to consume the cold energy supplied from the energy supplying facility, the method comprising: a) receiving an input of receive an input of a demand-supply system model of the demand-supply system, facility-capacity information representing power consumption characteristics for a thermal load of the energy supplying facility, and analysis condition information defining a plurality of 15variables to be analyzed with respect to the demand- supply system model and the facility-capacity information and defining an external variable, the plurality of variables representing the power consumption and the thermal load, the external variable representing a temperature (Ellis, ¶ 408, Cogenerator A generating facility (discloses energy supplying facility) that produces electricity and another form of useful thermal energy (such as heat or steam) (discloses thermal load) used for industrial, commercial, heating, or cooling purposes (discloses cold energy)), (Id., ¶ 23, The invention provides a method, system, and computer program device for managing utility information (discloses operation support apparatus) responsive to at least one of usage and estimated usage of utility resources), (Id., ¶ 467, Transmission Lines Wires that carry high voltage electricity over long distances from a generating station to places where electricity is needed (discloses resource demander facility); transmission lines are held high above the ground on transmission towers), (Id., ¶ 139, The present invention provides the following benefits: analyze energy power and load with electronic metering devices (discloses power consumption characteristics); manage energy usage patterns with effective visualization and historical trending tools; reduce future energy purchase costs by tracking usage over time; identify largest facility energy consumers (discloses resource demander facility) by normalizing demand and usage data by a key variable), (Id., ¶ 373, the processing could be controlled by a software program on one or more computer system or processors, or could even be partially or wholly implemented in hardware, or could be partly embedded within various devices used for billing), (Id., ¶ 380, The Vantera-type node is, for example, a PC and has, for example, a megabyte of flash memory. One of the applications that is on the Vantera-type node, is a web-serving device. So, the Vantera node, itself, can be accessed directly through, for example, a modem or indirectly through the Internet 1101), (Id., ¶ 411, Combined Cycle An electric generating technology in which electricity is produced from otherwise lost waste heat exiting from one or more gas (combustion) turbines; the exiting heat is routed to a conventional boiler or to a heat recovery steam generator for use by a steam turbine in the production of electricity), (Id., ¶ 351, The system optionally includes an analytical package component 813. The analytical package component was previously described in connection with FIGS. 6A-C and FIGS. 7A-B. The analytical package component provides the ability for a user to adjust variables (discloses variables), thereby providing "what-if" scenarios (discloses analysis condition information)), (Id., ¶ 449, some NUG facilities are built by users primarily for their own energy needs; other NUG plants are built specifically to sell power to utilities under long-term contracts: in the last five years, nonutility generators have constructed over 50 percent of new generation capacity (discloses facility capacity)), (Id., ¶ 114, Measure distribution panel capacity (discloses route capacity)), (Id., ¶ 350, Accordingly, the market price component 811 obtains and integrates the information for those utilities that are utilizing market pricing, and incorporates that information into the cost estimation calculation 801 (discloses demand-supply model)), (Id., claim 3, wherein the unit information comprises kW, kWh, service voltage, kVAR, kVARh, state tax, city tax, timing, phase, excess tform, temperature, (discloses external variable representing a temperature) gas, water, firm service, air-conditioning cycling, air-conditioning tons, standby kW, limiter tariff, added facilities, and controllable power); [Orri discloses b) generating a correlation logical formula representing a relation among…].
Ellis further discloses … the plurality of variables and the external variable based on the demand-supply system model, the facility-capacity information, and the 25analysis condition information received in step a) (Ellis, ¶ 351, the system optionally includes an analytical package component 813. The analytical package component was previously described in connection with FIGS. 6A-C and FIGS. 7A-B. The analytical package component provides the ability for a user to adjust variables, thereby providing "what-if" scenarios (discloses analysis condition information)), (Id., ¶ 3, the present invention is directed to computer-related and/or assisted systems, methods and computer readable mediums for presenting utility billing or cost estimates. More specifically, it relates to such methods and systems for presenting the actual or forecast billing information and/or cost estimates according to a number of variables, such as utilities' rules, various billing cycles, cost estimation, cost forecast, load forecast, applicable regulatory rules (discloses external variable representing an external condition) and/or benchmarking), (Id., ¶ 449, some NUG facilities are built by users primarily for their own energy needs; other NUG plants are built specifically to sell power to utilities under long-term contracts: in the last five years, nonutility generators have constructed over 50 percent of new generation capacity (discloses facility capacity)), (Id., ¶ 114, Measure distribution panel capacity), (Id., ¶ 350, Accordingly, the market price component 811 obtains and integrates (discloses input unit) the information for those utilities that are utilizing market pricing, and incorporates that information into the cost estimation calculation 801 (discloses demand-supply model)); after step b) acquiring, from a measurement apparatus measuring the demand-supply system, performance data including actual values of the 30plurality of variables and an actual value of the external variable during an operation of the demand- supply system (Ellis, ¶ 312, The data acquisition server 413 uses the communication lines 415 to send commands, transmit requests and receive information to/from utility billing meters, such as the illustrated interval meters with modems 417), (Id., ¶ 5, utility service provider (or its agent) has installed a system or has provided some means for collecting meter information measured by the meter on the characteristics and usage of the utility at a particular location), (Id., ¶ 135, The present invention delivers this critical information via Internet- or network-based tools to make strategic, informed decisions that will increase system reliability and efficiency. The present invention provides the following features: automated retrieval of energy consumption data, archived in a data warehouse and posted to secure web pages; clear and understandable load data in various tabular and graphical formats (discloses visualization); tools to analyze and compare energy load across time and facilities (discloses performance data/values); accurate cost estimation based on existing tariffs), (Id., ¶ 3, the present invention is directed to computer-related and/or assisted systems, methods and computer readable mediums for presenting utility billing or cost estimates. More specifically, it relates to such methods and systems for presenting the actual or forecast billing information and/or cost estimates according to a number of variables, such as utilities' rules, various billing cycles, cost estimation, cost forecast, load forecast, applicable regulatory rules (discloses external variable) and/or benchmarking (discloses external variable values)); [Orri discloses d) rendering an area represented by the correlation logical formula in] …a case in which the external variable is… [Orri discloses …equal to the actual value] of the external variable included in the performance data, and to render a point represented by 5the performance data of the plurality of variables, based on the performance data acquired in step c) and… [Orri discloses …the correlation logical formula generated in step b)] (Ellis, ¶ 325, The database and report generators 507 include some means for generating user interfaces, inputting information specified by a user, making appropriate calculations and presenting utility billing reports), (Id., ¶ 3, the present invention is directed to computer-related and/or assisted systems, methods and computer readable mediums for presenting utility billing or cost estimates. More specifically, it relates to such methods and systems for presenting the actual or forecast billing information and/or cost estimates according to a number of variables, such as utilities' rules, various billing cycles, cost estimation, cost forecast, load forecast, applicable regulatory rules (discloses external variable) and/or benchmarking (discloses external variable values)), (Id., ¶ 135, The present invention delivers this critical information via Internet- or network-based tools to make strategic, informed decisions that will increase system reliability and efficiency. The present invention provides the following features: automated retrieval of energy consumption data, archived in a data warehouse and posted to secure web pages; clear and understandable load data in various tabular and graphical formats (discloses visualization); tools to analyze and compare energy load across time and facilities (discloses performance data/values); accurate cost estimation based on existing tariffs), (Id., ¶ 312, The data acquisition server 413 uses the communication lines 415 to send commands, transmit requests and receive information to/from utility billing meters, such as the illustrated interval meters with modems 417), (Id., ¶ 351, The system optionally includes an analytical package component 813. The analytical package component was previously described in connection with FIGS. 6A-C and FIGS. 7A-B. The analytical package component provides the ability for a user to adjust variables (discloses variables), thereby providing "what-if" scenarios); [Orii discloses …and e) repeating step c) and step d)].
While suggested, Ellis does not explicitly disclose b) generating a correlation logical formula representing a relation among…; d) rendering an area represented by the correlation logical formula in…equal to the actual value… the correlation logical formula generated in step b); …and e) repeating step c) and step d).
However, Orii discloses b) generating a correlation logical formula representing a relation among… (Orii, ¶ 21, The program is used to direct a computer to perform: a step of receiving input of variable data based on a result of a simulation or an experiment performed based on a model of a system to be analyzed; a step of generating a constraint expression relating to a parameter of a model based on the received data and the model of the system), (Id., ¶ 44, The possible range of a feasible parameter can be displayed on the display in step 4 shown in FIG. 2, and a sample solution based on the application result of the quantifier elimination algorithm, a condition expression among variables of a model, or a relational expression between parameters (discloses relationship formula between variables) can be output as new findings about a system in step 5); d) rendering an area represented by the correlation logical formula in …equal to the actual value… the correlation logical formula generated in step b) (Id., ¶ 37, FIG. 15 shows a feasible area of a parameter according to the fourth embodiment), (Id., figure 15, figure discloses point where values of variables are equal), (Id., ¶ 21, The program (discloses logical formula generating unit) is used to direct a computer to perform: a step of receiving input of variable data based on a result of a simulation or an experiment performed based on a model of a system to be analyzed; a step of generating a constraint expression relating to a parameter of a model based on the received data and the model of the system), (Id., ¶ 44, The possible range of a feasible parameter can be displayed on the display in step 4 shown in FIG. 2, and a sample solution based on the application result of the quantifier elimination algorithm, a condition expression among variables of a model, or a relational expression between parameters (discloses relationship formula between variables) can be output as new findings about a system in step 5);  …and e) repeating step c) and step d) (Id., ¶ 15, …a numerical simulation is repeatedly performed on the values of various parameters using a simulation tool on the model).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the demand-supply modeling of Ellis to include the relational logical formula elements of Orii in the analogous art of modeling and parameter determination for the same reasons as stated for claim 1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Prengler et al., U.S. Publication No. 2012/0103395, discloses a system and method for managing distributed renewable energy systems.
Foody, U.S. Publication No. 2013/0161235, discloses a method for producing renewable fuels.
Lee et al., U.S. Publication No. 2013/0219349, discloses a method for process proximity correction.
Gernega et al., U.S. Publication No. 2008/0027772 [hereinafter Gernega] discloses a system and method for optimizing a transit network.
Muchayi, M. (1999). Transmission consideration-based electricity rates using optimal power flows (Order No. NQ39324). Available from ProQuest Dissertations and Theses Professional. (304574914). Retrieved from http://dialog.proquest.com/professional/docview/304574914?accountid=161862  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D BOLEN/               Examiner, Art Unit 3624                                                                                                                                                                                         /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624